Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination filed on 05/12/2022.
Claims 30, 42 have been amended.
Claims 30-40, 42-46 are pending in the instant application.
Claims 34-40, 42-46 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Election/Restrictions
Newly amended claim 42 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original independent claim 30 gel required a carbomer, wherein the original independent claim 42 did not require that the gel was “free of carbomer”; thus, claim 42 was grouped with claim 30. If the original claim 42 had require that the gel was “free of carbomer”, then original claim 42 would have been restricted from independent claim 30. As currently amended, the invention of claim 30 and the invention of claim 42 are completely different, wherein one requires a carbomer and the other requires that a carbomer is not present. Further proof of this can be seen in that the previous ODP rejection still applies to claim 30, but does not applies to the newly amended claim 42. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note, for compact prosecution purposes and to prevent sending a second restriction, the Examiner will elect the originally presented claims/inventions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,265,547 in view of YANG et al (Mechanical and Viscoelastic Properties of Cellulose Nanocrystals Reinforced Poly(ethylene glycol) Nanocomposite Hydrogels. ACS Appl. Mater. Interfaces 2013, 5, 8, 3199-3207) and LAMPE (US 2012/0237612).
	The Patent recites a food grade intra-oral ultrasound gel comprising: water; a thickening agent for thickening the water into a gel, the thickening agent comprising carbomer 974; a neutralizer for setting the gel viscosity and adjusting the pH of the gel; a dental agent for inhibiting growth of dental microorganisms, the dental agent comprising xylitol; a food grade preservative for preserving the gel, the food grade preservative comprising potassium sorbate; and an ingestible stability compound for maintaining gel integrity through sterilization; wherein the gel has an acoustic impedance of soft tissue and is safe for ingestion (see claim 1), wherein th.neutralizer comprises a base selected from the group consisting of potassium hydroxide, sodium hydroxide, and triethanolamine (see claim 2), wherein the pH of the gel is between 5.8 and 6.2 (see claim 3), wherein the stability compound comprises glycerine (see claim 8); wherein the sterilization is gamma 
radiation sterilization (see claim 10).  Additionally, the patent discloses the gel has a viscosity of 60,000 (see col. 9, line 4), 5-10% of glycerol (see col. 3, line 33), 0.1-5% Carbopol 974 (see col. 5, line 26),  
The Patent does not teach using CNC nanoparticles as a viscosity agent.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix by suspending in the cross-linked polymer matrix (see pg. 3200, 1st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
LAMPE teaches glycerol can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014])
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into SCURTESCU’s gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as viscosity for ease of applying the gel and enough viscosity for the gel to stay in place and be ultrasound, such as the 60,000 cps viscosity targeted by the patent .  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30-33  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over SCURTESCU et al (WO2014/094127; see IDS filed on 04/15/2021) in view of YANG et al (Mechanical and Viscoelastic Properties of Cellulose Nanocrystals Reinforced Poly(ethylene glycol) Nanocomposite Hydrogels. ACS Appl. Mater. Interfaces 2013, 5, 8, 3199-3207), SU et al (US 8,828,434) and LAMPE (US 2012/0237612).
SCURTESCU teaches an ultrasound gel that can be of a high viscosity (see abstract) comprising of: water (see claim 1), which would make the gel a hydrogel; a thickening agent (see claim 1), such as 0.1 % to 5% (see pg. 11) of Carbopol 974P (see claim 4), which is a carbomer homopolymer Type B (see Applicant’s specification at [0018]); a neutralizer (see claim 1) “for setting the gel viscosity and adjusting the pH”, such as potassium hydroxide (see claim 5), . Additional disclosures include: stability compounds, such as glycerin (see pg. 6, line 20), which allows the gel to maintaining the high viscosity of the gel (see pg. 7); pH of 5.9-6.2 (see claim 6); high viscosity (see abstract); “glycerol concentration (for example, 5%-10%) can be used without significantly sweetening the gel, while allowing the gel to withstand larger dose of gamma radiation (for example 40kGy) and maintaining the high viscosity of the gel”; “the gels can have a high viscosity as would be understood by one skilled in the art. Viscosity can be difficult to quantify and measure and the measurement can be dependent on the measuring apparatus used and the conditions under what the viscosity is measured. Having said that, one skilled in the art would have a working knowledge of the relative viscosity of a gel with high viscosity. The viscosity and pH can be of an appropriate level to be comfortable and non-irritating to a user. In addition, in some embodiments, the viscosity of the gel is not significantly affected/reduced when the gel heats up 20 in contact with tissue/gums/saliva. The gel can also be able to withstand environments it is exposed to during ultrasound imaging/treatment without a continue to be within acceptable imaging/treatment ranges even after use as intended”; “For example, the high viscosity of the gel permits the gel to stay on an ultrasound transducer head and reach the target site, whereas prior art gels are washed away or eroded by the body cavity prior to reaching the target site. The gels can be biocompatible with oral, food pipe, vaginal and rectal tissue and fluids”; “Viscosity testing: The viscosity determined for the gel at pH 6 was 45,000 to 100,000+ mPa.s (or cP), and 60,000 mPa.s (or cP) in one sample” “this can be the target spec”.
SCRUTESCU does not teach using CNC nanoparticles as a viscosity agent.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix by suspending in the cross-linked polymer matrix (see pg. 3200, 1st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
SU teachers the prior art had known of using nanocrystalline cellulose to make hydrogels (see abstract) for medical application (see title).
LAMPE teaches glycerol can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014])
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into SCURTESCU’s gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.
The references do not specifically teach adding the ingredients in the amounts of 2-15% CNC as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as viscosity for ease of applying the gel and reasons discussed in SCURTESCU, such as a target spec of 60,000 cps.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 30, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEW et al (US 8,273,024) in view of YANG et al (Mechanical and Viscoelastic Properties of Cellulose Nanocrystals Reinforced Poly(ethylene glycol) Nanocomposite Hydrogels. ACS Appl. Mater. Interfaces 2013, 5, 8, 3199-3207), SU et al (US 8,828,434) and LAMPE (US 2012/0237612) and HEINAR (US 2013/0116331) and SCURTESCU et al (WO2014/094127; see IDS filed on 04/15/2021).
CHEW teaches the prior art had known of commercially available ultrasound gel (see title) composition comprising of: water-based gel (see col. 6, line 1), which reads on water and hydrogel; a thickening agent, such as carbomer (see col. 6, line 8); triethanolamine (see col. 6, line 8), which reads on a neutralizer. Additional disclosures include: the terms "transmission gel," "gel," or "scanning gel" are used herein interchangeably and refer to any substantially viscous composition capable of conducting ultrasound signals to and from a target tissue (see col. 4, line 20-25).
	CHEW does not teach using cellulose nanocrystals; or glycerin.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix by suspending in the cross-linked polymer matrix (see pg. 3200, 1st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
SU teachers the prior art had known of using nanocrystalline cellulose to make hydrogels (see abstract) for medical application (see title).
LAMPE teaches glycerol, which is glycerin, can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014]).
HEINAR teaches the prior art had known of using ultrasound gel (see abstract) at a viscosity of about 100,000 cps (see claim 6).
SCURTESCU teachers the prior art had known of using gamma radiation to sterilize ultrasound gel, wherein the gamma radiation can breakdown the gel and glycerol is added to enhance gel resistance to breaking down under gamma radiation. Additional disclosures include a targeted viscosity of 45,000-100,000. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into the gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate glycerin into gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate gamma radiating the gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because  it would sterilize the gel, and one skilled in the art would have reasonable expectation because the prior art had used gamma radiation for gel sterilization.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as a viscosity for ease of applying the gel to the targeted area, such as 100,000cps.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the combination of carbomer, glycerin, and CNC at the concentrations recited in amended claim 30 yields unexpected results with respect to post-gamma radiation viscosity. For example, as shown in Table 1 of Example 3, CNC gel 6 (1.3 g carbomer + 5 g glycerin) has a post-radiation viscosity of 41,000 cPs and CNC gel 8 (1.3 g carbomer + 2 g CNC) has a post-radiation viscosity of 8000 cPs. If all components functioned according to their established functions, then CNC gel 1 (1.3 g carbomer + 5 g glycerin+ 2 g CNC) would be expected to have a post-radiation viscosity of -49,000 cPS (i.e. the sum of CNC gels 6 and 8). Instead, CNC gel 1 was found to have a post-radiation viscosity of 86,000 cPS, which indicates an unexpected synergy between the elements of the gel. 	In addition, as taught in the present application in paragraph [0102]: "Glycerin can increase the acoustic impedance of a gel, but adding glycerin is often needed to maintain gel viscosity after radiation. However, adding CNC does not appear to change the acoustic impedance, and only protects the gel viscosity" (emphasis added). This effect is demonstrated in Table 1 of Example 3 in which the addition of CNC has a minimal effect on post-radiation acoustic impedance. For example, the post-radiation acoustic impedance of CNC gel 1 is actually slightly lower than CNC gel 6 or CNC gel 8. Applicant submits that the ability of CNC to protect post-radiation gel viscosity, while not increasing acoustic impedance, is an unexpected result of the claimed gel composition.
	The Examiner finds this argument unpersuasive, because Applicant’s examples only used 1.3% Carbopol, 2% of CNC and claiming unexpected result, but claiming 0.1-5% carbomer and 2-15% of CNC. Note, the 4 and 6% CNC failed the viscosity requirement, when carbomer is used. Additionally, the prior art had known of a targeted viscosity of 45,000-100,000 cps and would easily adjust the viscosity agents, which would be within Applicant’s range and would have the similar range amounts. 
	Applicant argues that Chew, Yang, Su, Lampe, and Heinar are all silent on exposure of the gel to gamma radiation. In particular, Applicant notes that, although Heinar teaches a high-viscosity ultrasound gel, Heinar' s gel includes an antimicrobial agent such as a quaternary ammonium compound to prevent contamination, rather than using a radiation-based sterilization procedure. Applicant therefore submits that there is nothing in Chew, Yang, Su, Lampe, and Heinar to suggest the unexpected results of the gels of amended claims 30.
	The Examiner finds this argument unpersuasive, because as discussed above, SCURTESCU teachers the prior art had known of using gamma radiation to sterilize ultrasound gel, wherein the gamma radiation can breakdown the gel and glycerol is added to enhance gel resistance to breaking down under gamma radiation.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618